                 Case 20-10343-LSS              Doc 519        Filed 04/30/20         Page 1 of 3




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

In re:                                                          Chapter 11

BOY SCOUTS OF AMERICA AND                                       Case No. 20-10343 (LSS)
DELAWARE BSA, LLC,1
                                                                (Jointly Administered)
Debtors.
                                                                Ref. Docket Nos. 204

                                                                Hearing Date: May 4, 2020 at 10:00 a.m. (ET)



      NOTICE OF FILING OF CENTURY’S WITNESS LIST IN CONNECTION WITH
         HEARING ON DEBTORS’ APPLICATION FOR ENTRY OF AN ORDER
    AUTHORIZING THE RETENTION AND EMPLOYMENT OF SIDLEY AUSTIN LLP
    AS ATTORNEYS FOR THE DEBTORS AND DEBTORS IN POSSESSION, NUNC PRO
                        TUNC TO THE PETITION DATE


         1.       Please take notice that, in accordance with the Court’s instructions, Century

hereby submits the list of witnesses it may call in connection with the hearing currently

scheduled for May 4, 2020 at 10:00 a.m. (the “Hearing”) to consider Debtors’ Application for

Entry of an Order Authorizing the Retention and Employment of Sidley Austin LLP as Attorneys

for the Debtors and Debtors in Possession, Nunc Pro Tunc to the Petition Date (ECF No. 204).

Sidley’s witness list (the “Witness List”) is attached hereto as Exhibit A.

         2.       Please take further notice that Century reserves all rights to amend, supplement,

and modify its list.


                                    [Remainder of Page Intentionally Left Blank]




1
 The Debtors in these Chapter 11 cases, together with the last four digits of each Debtor’s federal tax identification
number, are as follows: Boy Scouts of America (6300) and Delaware BSA, LLC (4311). The Debtors’ mailing
address is 1325 West Walnut Hill Lane, Irving, Texas 75038.




OMM_US:77792942.1
               Case 20-10343-LSS   Doc 519    Filed 04/30/20    Page 2 of 3




Dated: April 30, 2020                        Respectfully Submitted,



                                             By: /s/ Stamatios Stamoulis
                                                 Stamatios Stamoulis (#4606)

                                             STAMOULIS & WEINBLATT LLC
                                             800 N. West Street
                                             Third Floor
                                             Wilmington, Delaware 19801
                                             Telephone 302 999 1540
                                             Facsimile: 302 762 1688

                                             O’MELVENY & MYERS LLP
                                             Tancred Schiavoni (pro hac vice)
                                             Janine Panchok-Berry (pro hac vice)
                                             Times Square Tower
                                             7 Times Square
                                             New York, New York 10036-6537
                                             Telephone: 212 326 2000
                                             Facsimile: 212 326 2061

                                             Counsel for Century Indemnity Company, as
                                             successor to CCI Insurance Company, as
                                             successor to Insurance Company of North
                                             America and Indemnity Insurance Company of
                                             North America, Ace Insurance Group
                                             Westchester Fire Insurance Company and
                                             Westchester Surplus Lines Insurance Company




                                         2
OMM_US:77792942.1
               Case 20-10343-LSS         Doc 519      Filed 04/30/20     Page 3 of 3




                                             Exhibit A

                                      May Call Witness List

                                                                  Site of
       Name                Title             Location                                Documents
                                                                Testimony
 Joshua Schwartz     Director of         Pennsylvania         Home                Declaration and
                     Reinsurance                                                  exhibits
                     Litigation
 Christine           Senior Vice         Pennsylvania         Home                Exhibits to
 Russell             President                                                    submissions
                     Reinsurance
 Christopher J.      Senior Vice         New York             Home                Exhibits to
 Celentano           President,                                                   submissions
                     Coverage &
                     Complex Claims
 Charles Slanina     Ethics expert       Delaware             Home                Declaration and
                                                                                  exhibits to
                                                                                  submissions
 Ann Rappleye        Operations                               Home                Exhibits to
                     Counsel, Global                                              submissions
                     Legal and
                     Compliance
                     Group

No one will be present with these witnesses during their testimony (other than others living in

home).

Century expressly reserves the right to call any witness: (i) designated by any other party; (ii) in

rebuttal to any testimony or evidence put forth by any other party; and (iii) to authenticate or

provide a foundation for documents, if necessary.




OMM_US:77792942.1
